 



Exhibit 10.16
November 29, 2005
Mr. Edward A. Brennan
400 North Michigan Avenue
Suite 400
Chicago, IL 60611
Dear Ed:
          This will confirm the following agreement relating to the deferral of
your director’s fees in 2006.
          1. All director’s fees and retainers (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2006 through the date of the annual meeting of AMR Corporation, will
be deferred and paid to you in accordance with this letter agreement.
          2. Fees will be converted to Stock Equivalent Units in accordance with
the Directors’ Stock Equivalent Purchase Plan, a copy of which is attached
hereto as Exhibit A (the “Plan”).
          3. When you cease to be a Director of AMR Corporation (the “Departure
Date”), the Stock Equivalent Units accrued in 2006 pursuant to the Plan will be
paid to you as follows:

  a)   20% of such units on the 30th business day following the Departure Date;
    b)   20% of such units on the 1st anniversary of the Departure Date;     c)
  20% of such units on the 2nd anniversary of the Departure Date;     d)   20%
of such units on the 3rd anniversary of the Departure Date;     e)   20% of such
units on the 4th anniversary of the Departure Date;

                    The payment will be calculated by multiplying the number of
Stock Equivalent Units to be paid by the arithmetic mean of the high and low of
AMR stock during the month immediately preceding the payment date.
          4. In the event of your death, the number of Stock Equivalent Units as
of your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to Lois Brennan. The payment contemplated by this paragraph 4 will be made on
the 30th business day following the date of your death.

 



--------------------------------------------------------------------------------



 



          If the foregoing is satisfactory to you, please indicate by signing
one of the originals (two are enclosed) and returning it to me.
Very truly yours,
Charles D. MarLett
Corporate Secretary
Accepted and agreed:

     
/s/ Edward A. Brennan
 
   
Edward A. Brennan
   
 
   
  12/02/2005
 
   
Date
   

 